                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                             CRIMINAL FILE NO.
         v.                                  1:16-CR-145-7-TWT
 VERTUIES WALL
 also known as
 Vert,
   Defendant.


                                       ORDER

      This is a criminal RICO action. It is before the Court on the Report and

Recommendation [Doc. 1401] of the Magistrate Judge recommending denying the

Defendant’s Motion to Suppress Evidence [Doc. 1278]. I will not simply repeat the

analysis of the Magistrate Judge in the thorough and well-reasoned Report and

Recommendation. The good faith exception to the exclusionary rule obviously applies

here. The Defendant has not shown that the warrant was based upon an affidavit that

was so lacking in indicia of probable cause as to render official belief in its existence

to be entirely unreasonable. The warrant was not facially deficient.         The Court

approves and adopts the Report and Recommendation as the judgment of the Court.

The Defendant’s Motion to Suppress Evidence [Doc. 1278] is DENIED.
          SO ORDERED, this 17 day of October, 2018.



                                         /s/Thomas W. Thrash
                                         THOMAS W. THRASH, JR.
                                         United States District Judge




T:\ORDERS\USA\16\16cr145-7\r&r1401.wpd           -2-
